DAUKSCH, Chief Judge.
This is an appeal from a conviction of armed robbery, a life felony. Because appellant was sixteen years old at the time he was prosecuted, he was initially charged as a delinquent under chapter 39, Florida Statutes. After the petition alleging delinquency was filed, the state attorney filed a Motion to Waive Juvenile Jurisdiction as is permitted under Rule 8.150 and Rule 8.160, Florida Rules of Juvenile Procedure. This motion was granted , and the court waived-jurisdiction over appellant as a juvenile and ordered that he be tried as an adult. Following his conviction, appellant filed a Motion for Arrest of Judgment alleging the trial court was without jurisdiction to try appellant because the statute governing waiver of jurisdiction had not been complied with. Sec. 39.02, Fla.Stat. (1975).
The issue on appeal is whether a juvenile charged by an information with a life felony can be waived to the criminal division of the circuit court and tried as an adult pursuant to section 39.02(5)(a).1 We answer yes. It is our holding that section 39.-02(5)(c)2 is an alternative and a further definition of rights and responsibilities regarding juveniles charged with capital and life felonies but is not an exclusive procedure for those cases when a waiver of jurisdiction is sought. That is to say if a juvenile is charged by information with a life felony, the juvenile division has exclusive jurisdiction under section 39.06(7), Florida Statutes (1975) until final adjudication under the juvenile proceedings statute, chapter 39, unless the criminal (adult) division is required to assume jurisdiction after an indictment or a waiver of jurisdiction by the juvenile division.
The order denying the motion in arrest of judgment is affirmed. The conviction was previously affirmed, 358 So.2d 92 (Fla. 4th DCA 1978).
AFFIRMED.
CROSS and ORFINGER, JJ., concur.

. If the judge finds, after a waiver hearing as provided in s. 39.09, that any child who is 14 years of age or older and who, if an adult, would be charged with a violation of Florida law should be tried as an adult, the judge may enter an order waiving jurisdiction and certifying the case for trial as if the child were an adult, and thereafter the child shall be subject to the jurisdiction of the appropriate court as if the child were an adult.


. A child of any age charged with a violation of Florida law punishable by death or by life imprisonment shall be subject to the jurisdiction of the court as set out in s. 39.06(7) unless and until an indictment on such charge is returned by the grand jury, in which event and at which time the court shall be divested of jurisdiction under this statute and the charge shall be made and the child shall be handled in every respect as if he were an adult. No adjudicatory hearing shall be held within 14 days from the date that the child is taken into custody unless the state attorney advises the court in writing that he does not intend to present the case to the grand jury or that he has presented it to the grand jury but that the grand jury has declined to return an indictment. Should the court receive such a notice from the state attorney, or should the grand jury fail to act within the fourteen-day period, the court may proceed as otherwise required by law.